*383The facts sufficiently appear from the per as follows:
This case comes before the court on the defendant’s demurrer to the plaintiff’s petition, on the ground that the claim is barred by the statute of limitations, Section 156 of the Judicial Code, 36 Stat. 1139; Section 262, Title 28, U. S. C. 1940 ed., which provides that:
Every claim against the United States cognizable by the Court of Claims shall be forever barred unless the petition setting forth a statement thereof is filed in the court * * * within six years after the claim first accrues * * *.
The plaintiff sues for services as a watchman of an automobile parking lot in the City of Denver, Colorado, from March 1, 1935, to September 12, 1935, the parking lot being under the direction and supervision of a custodian, who was also the Collector of Customs of the Port of Denver.
The petition herein was filed April 29,1942. The claim first accrued not later than September 12,1935, when services had been concluded, more than six years before the petition was filed.
The case' is barred by the statute cited. The defendant’s demurrer is sustained and the petition dismissed. It is so ordered.